Citation Nr: 1227502	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, denied service connection for hypertension, claimed as secondary to diabetes mellitus.  In January 2009 the Veteran filed a notice of disagreement (NOD) as to this denial.  The RO issued a statement of the case (SOC) in May 2009, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action on the claim on appeal is warranted.

The Veteran served in Vietnam from 1971 to 1972, and in March 2008 was granted presumptive service connection for diabetes mellitus due to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  In this appeal, the Veteran claims that he has developed hypertension due to his diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran has submitted medical records from the VA Medical Center (VAMC) in Columbia, Missouri, which indicate that he is currently being treated for hypertension.  He also provided a VA physician's statement, dated in November 2007, which indicates that his hypertension, diagnosed in 1996, is a complication directly related to diabetes mellitus, but no further analysis or explanation for this opinion was provided.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be considered adequate, the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent VA examination in February 2008 to obtain medical information regarding a possible secondary relationship between service-connected diabetes mellitus and  several disorders, including hypertension.  While the examiner explained his reasoning for finding the other diagnosed disorders related to diabetes mellitus, he provided no explanation regarding his finding for hypertension.  The VA examiner stated only, "Veteran has Essential Hypertension without evidence of Diabetic Nephropathy based upon lab work, and urinalysis with Microalbumin of this date."  

Additionally, the questions submitted to the VA examiner prior to the examination were too narrowly focused and did not allow for the examiner to fully opine on the relationship, if any, between the Veteran's diabetes mellitus and hypertension.  While diabetic nephropathy is a leading cause of hypertension from diabetes mellitus, the RO erred in focusing the examiner's attention only on this, first by stating before the questions that "There is no evidence the veteran has nephropathy," and then by greatly limiting the scope of the examiner's comments by asking for a nexus opinion only if the Veteran did have diabetic nephropathy.  The RO then asked the examiner to opine on the cause of the Veteran's hypertension only if it was found to be primary hypertension.  Because the examiner found the Veteran to have essential, not primary, hypertension with no findings of nephropathy, the examiner did not provide any reasoning or explanation that would assist an adjudicator in weighing this opinion against other medical opinions.

While the RO may have inferred from the examiner's statements that the absence of nephropathy indicates that the Veteran's hypertension is not caused or aggravated by diabetes mellitus, it is not within the province of the RO to make such a medical determination without medical support.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  As the record still does not include an adequate medical opinion that addresses whether hypertension was caused or is aggravated by the Veteran's service-connected diabetes mellitus-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-the Board finds that further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo an additional medical examination for hypertension, by an appropriate physician, at a VA medical facility.  The RO should forward the complete claims file to the examiner, including a copy of this remand, for review.  Following a review of the record, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension was either caused or aggravated (worsened beyond the natural progression) by his diabetes mellitus.  The physician should be asked to provide both clear conclusions and a reasoned medical explanation supporting his/her conclusion.  Nieves-Rodriguez, 22 Vet. App. at 301.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the Columbia VAMC dated from December 1999 to November 2007.  However, earlier, and more recent, records from that facility may exist.  Additionally, the Board observes that the Veteran's claim states that he was diagnosed with hypertension in 1992, and the November 2007 physician's statement indicates that he was diagnosed with hypertension in 1996.  Columbia VAMC records dating from 1992 to 1999 may include information regarding the diagnosis and treatment of hypertension that are pertinent to the Veteran's claim.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should request from the Columbia VAMC all outstanding, pertinent records (to include archived records) of evaluation and/or treatment of the Veteran, dated from 1992 to December 1999, and after November 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

In its letter, the RO should specifically request that the Veteran submit any records (or necessary releases to obtain records) related to treatment or diagnosis of hypertension, and specifically notify the Veteran that he can submit an addendum opinion to the physician's statement submitted from November 2007.  When a private medical examination is unclear or inadequate, in addition to seeking a VA medical opinion, the VA can seek clarification of the original private medical opinion.  See Savage v. Shinseki, 24 Vet. App. 259, 266 (2011).  While the letter provided by the Veteran's physician in November 2007 indicating that hypertension was a complication of diabetes mellitus was not unclear, it is not persuasive in the absence of stated explanation or rationale given for the physician's opinion.  On remand, the Veteran should be afforded an opportunity to obtain and submit an addendum to this opinion from the same physician to provide an explanation for the opinion provided.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Columbia VAMC all outstanding, pertinent records (to include archived records) of treatment and/or evaluation of the Veteran, dated from 1992 to December 1999, and from November 2007 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim.   The RO should specifically request that the Veteran submit any records (or necessary releases to obtain records) related to private  treatment or diagnosis of hypertension.

In its letter, the RO should provide the Veteran notice of what evidence and information is necessary to substantiate a claim for secondary service connection to hypertension.  The RO should also inform the Veteran he may obtain and submit an addendum opinion to the November 2007 physician's statement providing a rationale and explanation for the physcian's conclusions.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to current hypertension, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


